In a condemnation proceeding, the appeal is from so much of a second separate and partial final decree of the Supreme Court, Queens County (Brown, J.), entered December 1,1978, as made certain awards of compensation. By order dated July 21, 1980, this court modified the decree, inter alia, by increasing the amount awarded claimants Marinello and Saveth for plottage from 5% to 10% (Matter of City of New York [Marinello], 76 AD2d 349). On June 9, 1981 the Court of Appeals reversed the order of this court insofar as it was appealed from by the city, and remitted the matter to this court for reconsideration upon the facts (53 NY2d 1023). Second separate and partial final decree modified, on the facts, by increasing the amount awarded claimants Marinello and Saveth for plottage from 5% to 10% (or from $187,795 to $375,590) and the total award to $4,131,490. As so modified, said decree affirmed insofar as appealed from, with costs to appellants Marinello and Saveth payable by the city. After reviewing the facts of this case, we adhere to our original determination on this issue notwithstanding the conclusion of the Court of Appeals that the City of New York’s expert made no concession in this regard, for the remaining reasons stated in the opinion of Justice Cohalan (Matter of City of New York [Marinello], 76 AD2d 349, supra). Lazer, J. P., Mangano, Cohalan and O’Connor, JJ., concur.